Case
 Case1:20-cv-01312-LTS-GWG
      1:20-cv-01312-LTS-GWG Document
                             Document38-5
                                      46 Filed
                                          Filed05/15/20
                                                05/07/20 Page
                                                          Page11ofof33
Case
 Case1:20-cv-01312-LTS-GWG
      1:20-cv-01312-LTS-GWG Document
                             Document38-5
                                      46 Filed
                                          Filed05/15/20
                                                05/07/20 Page
                                                          Page22ofof33
Case
 Case1:20-cv-01312-LTS-GWG
      1:20-cv-01312-LTS-GWG Document
                             Document38-5
                                      46 Filed
                                          Filed05/15/20
                                                05/07/20 Page
                                                          Page33ofof33
